DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 5, 7 – 12 and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 5, 7 – 12 and 14 – 20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 8 and 15, the primary reason for allowance is the inclusion of "wherein the object comprises an object recipe referencing first and second slice recipes, each slice recipe comprising a sequence of fingerprints corresponding to segments that make up the object, wherein the first piece of the object corresponds to a first slice recipe and the second piece of the object corresponds to a second slice recipe, and wherein the search comprises a first worker having been assigned the first task searching a first subset of segments making up the object according to the first slice recipe, and a second worker having been assigned the second task searching a second subset of segments making up the object according to the second slice recipe" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196